Name: Commission Regulation (EC) No 1031/2006 of 4 July 2006 implementing Regulation (EC) No 808/2004 of the European Parliament and of the Council concerning Community statistics on the information society (Text with EEA relevance)
 Type: Regulation
 Subject Matter: economic analysis;  business classification;  information and information processing;  civil law;  demography and population;  communications
 Date Published: nan

 7.7.2006 EN Official Journal of the European Union L 186/11 COMMISSION REGULATION (EC) No 1031/2006 of 4 July 2006 implementing Regulation (EC) No 808/2004 of the European Parliament and of the Council concerning Community statistics on the information society (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 808/2004 of the European Parliament and of the Council of 21 April 2004 concerning Community statistics on the information society (1), and in particular Articles 8 thereof, Whereas: (1) Regulation (EC) No 808/2004 established a common framework for the systematic production of Community statistics on the information society. (2) Pursuant to Article 8(1) of Regulation (EC) No 808/2004 implementing measures are necessary to determine the data to be supplied for preparation of the statistics defined in Articles 3 and 4 of that Regulation and the deadlines for their transmission. (3) The measures provided for in this Regulation are in accordance with the opinion of the Statistical Programme Committee, established by Council Decision 89/382/EEC, Euratom (2), HAS ADOPTED THIS REGULATION: Article 1 The data to be transmitted for the production of Community statistics on the information society as laid down in Articles 3(2) and 4 of Regulation (EC) No 808/2004 shall be as specified in Annexes I and II to this Regulation. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 July 2006. For the Commission JoaquÃ ­n ALMUNIA Member of the Commission (1) OJ L 143, 30.4.2004, p. 49. (2) OJ L 181, 28.6.1989, p. 47. ANNEX I Module 1: Enterprises and the information society 1. SUBJECTS AND THEIR CHARACTERISTICS (a) The subjects to be covered for the reference year 2007, selected from the list in Annex I to Regulation (EC) No 808/2004, are the following:  ICT systems and their usage in enterprises,  use of Internet and other electronic networks by enterprises,  e-Commerce and e-Business processes,  ICT competence in the enterprise unit and the demand for ICT skills. (b) The following enterprise characteristics shall be collected: ICT systems and their usage in enterprises Characteristics to be collected for all enterprises:  computer usage. Characteristics to be collected for enterprises that use computers:  (optional) percentage of persons employed using computers at least once a week,  existence of wireless LAN,  existence of wire-based LAN,  existence of Intranet,  existence of Extranet,  existence of IT system to manage the placing and/or receipt of orders. Characteristics to be collected for enterprises that have an IT system to manage the placing and/or receipt of orders:  orders management IT system linked to an internal system for re-ordering replacement supplies,  orders management IT system linked to invoicing and payment systems,  orders management IT system linked to a system for managing production, logistics or service operations,  orders management IT system linked to suppliers business systems,  orders management IT system linked to customers business systems. Use of Internet and other electronic networks by enterprises Characteristics to be collected for enterprises that use computers:  access to Internet. Characteristics to be collected for enterprises that have access to Internet:  percentage of persons employed using computers connected to the World Wide Web at least once a week,  internet connection: traditional modem,  internet connection: ISDN,  internet connection: DSL,  internet connection: other fixed Internet connection,  internet connection: mobile connection,  internet usage for banking and financial services,  internet usage for training and education,  internet usage for market monitoring,  internet usage for interaction with public authorities, in the previous calendar year,  existence of own website. Characteristics to be collected for enterprises that interacted with public authorities via Internet, in the previous calendar year:  internet usage for obtaining information from public authorities websites, in the previous calendar year,  internet usage for obtaining forms from public authorities websites, in the previous calendar year,  internet usage for returning filled in forms to public authorities, in the previous calendar year,  internet usage for submitting a proposal in an electronic tender system (public e-procurement), in the previous calendar year. Characteristics to be collected for enterprises that have a website:  website for marketing own products,  website for facilitating access to catalogues and price lists,  website for providing after-sales support. e-Commerce and e-Business processes Characteristics to be collected for enterprises that use computers:  use of ERP software application,  use of CRM software to store, process and analyse information about clients,  use of CRM software for data-mining,  free/Open Source adoption at operating systems level,  use of e-invoices in sending,  use of e-invoices in receiving,  use of advanced e-signatures (digital signatures). Characteristics to be collected for enterprises that have access to Internet, and not classified in Section J of NACE Rev. 1.1:  have ordered via Internet, in the previous calendar year,  have received orders via Internet, in the previous calendar year. Characteristics to be collected for enterprises that have ordered via Internet, and not classified in Section J of NACE Rev. 1.1:  percentage of total purchases resulting from orders placed via Internet, in percentage classes, in the previous calendar year ([0;1[, [1;5[, [5;10[, [10;25[, [25;100]). Characteristics to be collected for enterprises that have received orders via Internet, and not classified in Section J of NACE Rev. 1.1:  percentage of total turnover resulting from orders received via Internet, in the previous calendar year,  use of secure protocols (SSL/TLS) in receiving Internet orders. Characteristics to be collected for enterprises that use computers, and not classified in Section J of NACE Rev. 1.1:  have ordered via computer networks other than Internet, in the previous calendar year,  have received orders via computer networks other than Internet, in the previous calendar year. Characteristics to be collected for enterprises that have ordered via computer networks other than Internet, and not classified in Section J of NACE Rev. 1.1:  percentage of total purchases resulting from orders placed via computer networks other than Internet, in percentage classes, in the previous calendar year ([0;1[, [1;25[, [25;50[, [50;75[, [75;100]). Characteristics to be collected for enterprises that have received orders via computer networks other than Internet, and not classified in Section J of NACE Rev. 1.1:  percentage of total turnover resulting from orders received via other computer networks than Internet, in the previous calendar year. ICT competence in the enterprise unit and the demand for ICT skills Characteristics to be collected for enterprises that use computers:  employment of ICT/IT specialists,  have recruited or tried to recruit personnel for jobs requiring ICT specialist skills, in the previous calendar year,  have recruited or tried to recruit personnel for jobs requiring ICT user skills, in the previous calendar year,  have provided training to develop or upgrade ICT specialist skills, in the previous calendar year,  have provided training to develop or upgrade ICT user skills, in the previous calendar year,  existence of external suppliers to perform ICT functions requiring ICT/IT specialists, in the previous calendar year,  existence of suppliers from foreign affiliates established by the enterprise to perform ICT functions requiring ICT/IT specialists, in the previous calendar year,  existence of suppliers from other foreign enterprises to perform ICT functions requiring ICT/IT specialists, in the previous calendar year,  (optional) existence of external suppliers to perform business functions requiring users of ICT, in the previous calendar year,  (optional) existence of suppliers from foreign affiliates established by the enterprise to perform business functions requiring users of ICT, in the previous calendar year,  (optional) existence of suppliers from other foreign enterprises to perform business functions requiring users of ICT, in the previous calendar year. Characteristics to be collected for enterprises that employ ICT/IT specialists:  percentage of ICT/IT specialists employed in relation to the total number of persons employed. Characteristics to be collected for enterprises that have recruited or have tried to recruit ICT/IT specialists:  existence of hard-to-fill vacancies for jobs requiring ICT/IT specialists, in the previous calendar year. Characteristics to be collected for enterprises that have recruited or have tried to recruit personnel for jobs requiring skills in the use of ICT:  existence of hard-to-fill vacancies because of applicants lack of skills in the use of ICT, in the previous calendar year. Characteristics to be collected for enterprises that engaged foreign suppliers to perform ICT functions:  have engaged foreign suppliers ICT/IT specialists from other EU Member States, in the previous calendar year,  have engaged foreign suppliers ICT/IT specialists from non-EU countries, in the previous calendar year,  (optional) ICT function performed by foreign suppliers ICT/IT specialists, in the previous calendar year: ICT management,  (optional) ICT function performed by foreign suppliers ICT/IT specialists, in the previous calendar year: ICT development and implementation,  (optional) ICT function performed by foreign suppliers ICT/IT specialists, in the previous calendar year: ICT operations,  (optional) ICT function performed by foreign suppliers ICT/IT specialists, in the previous calendar year: other. (Optional) characteristics to be collected for enterprises that engaged foreign suppliers to perform business functions:  (optional) business function performed by foreign suppliers ICT users, in the previous calendar year: sales and marketing, customer services,  (optional) business function performed by foreign suppliers ICT users, in the previous calendar year: research and development, product design and engineering,  (optional) business function performed by foreign suppliers ICT users, in the previous calendar year: other (non-ICT) business functions,  (optional) have engaged foreign suppliers ICT users from other EU Member States, in the previous calendar year,  (optional) have engaged foreign suppliers ICT users from non-EU countries, in the previous calendar year. Characteristics to be collected for enterprises that have hard-to-fill vacancies for jobs requiring ICT/IT specialists:  reasons for hard-to-fill vacancies for jobs requiring ICT/IT specialists, in the previous calendar year: lack or low number of applicants,  reasons for hard-to-fill vacancies for jobs requiring ICT/IT specialists, in the previous calendar year: lack of qualifications,  reasons for hard-to-fill vacancies for jobs requiring ICT/IT specialists, in the previous calendar year: lack of work experience,  reasons for hard-to-fill vacancies for jobs requiring ICT/IT specialists, in the previous calendar year: salary requests too high,  (optional) reasons for hard-to-fill vacancies for jobs requiring ICT/IT specialists, in the previous calendar year: other. (c) The following enterprise background characteristics shall be collected or obtained from alternative sources: Characteristics to be collected for all enterprises:  main economic activity of the enterprise, in the previous calendar year,  average number of persons employed, in the previous calendar year,  location in terms of Objective 1/non-Objective 1 region, in the previous calendar year. Characteristics to be collected for enterprises not classified in Section J of NACE Rev. 1.1:  total purchases of goods and services (in value terms, excluding VAT), in the previous calendar year,  total turnover (in value terms, excluding VAT), in the previous calendar year. 2. COVERAGE The characteristics defined in headings 1(b) and 1(c) of this Annex are to be collected and obtained for enterprises classified in the following economic activities, of the following enterprise size and with the following geographical scope. (a) Economic activity: enterprises classified in the following categories of NACE-Rev. 1.1: NACE category Description Section D Manufacturing Section F Construction Section G Wholesale and retail trade; repair of motor vehicles, motorcycles and personal and household goods Groups 55.1 and 55.2 Hotels and Camping sites and other provision of short-stay accommodation Section I Transport, storage and communication Class 65.12 Other monetary intermediation Class 65.22 Other credit granting Class 66.01 Life insurance Class 66.03 Non-life insurance Section K Real estate, renting and business activities Groups 92.1 and 92.2 Motion picture and video activities and Radio and television activities Enterprises classified in the following categories of NACE-Rev. 1.1 are to be covered optionally: NACE category Description Section E Electricity, gas and water supply Groups 55.3, 55.4 and 55.5 Restaurants, Bars and Canteens and catering Groups 92.3 to 92.7 inclusive Recreational, cultural and sporting activities, except Motion picture and video activities and Radio and television activities Division 93 Other service activities Classes 67.12, 67.13, 67.2 Activities auxiliary to financial intermediation, except Administration of financial markets (b) Enterprise size: enterprises with 10 or more persons employed; enterprises with fewer than 10 persons employed are to be covered optionally; (c) Geographical scope: enterprises located in any part of the territory of the Member State. 3. REFERENCE PERIODS The reference period is the year 2006 for the characteristics which refer to the previous calendar year. The reference period is January 2007 for the other characteristics. 4. BREAKDOWNS The subjects and their characteristics listed in heading 1(b) of this Annex shall be provided separately for the following breakdowns. (a) Economic activity breakdown: Data shall be broken down according to the following NACE Rev. 1.1 aggregates: NACE aggregation DA + DB + DC + DD + DE DF + DG + DH DI + DJ DK + DL + DM + DN F 50 51 52 55.1 + 55.2 60 + 61 + 62 + 63 64 65.12 + 65.22 66.01 + 66.03 72 70 + 71 + 73 + 74 92.1 + 92.2 (Optional) 22 (Optional) 40 + 41 (Optional) 55.3 + 55.4 + 55.5 (Optional) 67.12 + 67.13 + 67.2 (Optional) 92.3 to 92.7 (Optional) 93 (b) Size class breakdown: data shall be broken down by the following size classes of the number of persons employed: Size class (Optional) fewer than 10 persons employed (Optional) fewer than five persons employed (Optional) five to nine persons employed 10 or more persons employed 10 to 49 persons employed 50 to 249 persons employed 250 or more persons employed (c) Geographical breakdown: data shall be broken down by the following regional groups: Regional Group Objective 1 regions (including transitional or phasing-out Objective 1 regions) Non-Objective 1 regions 5. PERIODICITY The data shall be provided once for the year 2007. 6. DEADLINES (a) The aggregate data, where necessary flagged for confidentiality or unreliability, referred to in Article 6 of Regulation (EC) No 808/2004 shall be forwarded to Eurostat before 5 October 2007. By that date, the dataset has to be finalised, validated and accepted. The tabulated, computer readable transmission format shall follow the instructions provided by Eurostat. (b) The metadata referred to in Article 6 of Regulation (EC) No 808/2004 shall be forwarded to Eurostat before 31 May 2007. The metadata shall follow the report template provided by Eurostat. (c) The quality report referred to in Article 7(4) of Regulation (EC) No 808/2004 shall be forwarded to Eurostat by 5 November 2007. The quality report shall follow the report template provided by Eurostat. ANNEX II Module 2: Individuals, households and the information society 1. SUBJECTS AND THEIR CHARACTERISTICS (a) The subjects to be covered for the reference year 2007, selected from the list in Annex II to Regulation (EC) No 808/2004 of the European Parliament and of the Council, are the following:  access to and use of ICT systems by individuals and/or in households,  use of Internet for different purposes by individuals and/or in households,  ICT security,  ICT competence,  barriers to use of ICT and the Internet. (b) The following characteristics shall be collected: Access to and use of ICT systems by individuals and/or in households Characteristics to be collected for all households:  access to ICT devices at home: computer,  access to the Internet at home, regardless of whether it is used. Characteristics to be collected for households with access to the Internet at home:  devices used to access the Internet at home: desktop computer,  devices used to access the Internet at home: portable computer,  devices used to access the Internet at home: TV set with specific Internet device,  devices used to access the Internet at home: games console,  devices used to access the Internet at home: other means (optional: report separately via Internet-enabled mobile phone, via handheld computer),  type of connection used to access the Internet at home: modem or ISDN,  type of connection used to access the Internet at home: DSL (e.g. ADSL, SHDSL, etc.),  type of connection used to access the Internet at home: other broadband connection (e.g. cable, UMTS, etc.),  type of connection used to access the Internet at home: mobile phone over narrowband (GPRS, etc.). Characteristics to be collected for all individuals:  most recent computer use (within the last three months; between three months and a year ago; more than one year ago; never used a computer),  use of a mobile phone. Characteristics to be collected for all individuals, except retired persons:  self-assessment of whether the individuals computer skills are sufficient if he/she needed to look for a job or change jobs within a year (yes; no; not applicable). Characteristics to be collected for individuals having used a computer in the last three months:  frequency of computer use (every day or almost every day; at least once a week (but not every day); at least once a month (but not every week); less than once a month),  location of computer use in the last three months: at home,  location of computer use in the last three months: at the usual place of work (other than home),  location of computer use in the last three months: at place of education,  location of computer use in the last three months: at another persons home,  location of computer use in the last three months: at other places, Use of Internet for different purposes by individuals and/or in households Characteristics to be collected for all individuals:  most recent Internet use (within the last three months; between three months and a year ago; more than one year ago; never used the Internet), Characteristics to be collected for individuals having already used the Internet:  most recent Internet commerce activity for private use (within the last three months; between three months and a year ago; more than one year ago; never bought or ordered), Characteristics to be collected for individuals having used the Internet in the last three months:  frequency of Internet use in the last three months (everyday or almost every day; at least once a week (but not every day); at least once a month (but not every week); less than once a month),  location of Internet use in the last three months: at home,  location of Internet use in the last three months: at place of work (other than home),  location of Internet use in the last three months: at place of education,  location of Internet use in the last three months: at another persons home,  location of Internet use in the last three months: at other places (optional: report separately for public library; post office; public office, town hall or government agency; community or voluntary organisation; Internet cafÃ ©; hotspot),  use of mobile devices to access the Internet: mobile phone via GPRS,  use of mobile devices to access the Internet: mobile phone via UMTS (3G),  use of mobile devices to access the Internet: handheld computer (palmtop, PDA),  use of mobile devices to access the Internet: portable computer (laptop) via wireless connection away from home or work,  Internet usage in the last three months for private purposes for sending and/or receiving e-mail,  Internet usage in the last three months for private purposes for telephoning over the Internet,  Internet usage in the last three months for private purposes for other communication activities (use of chat sites, messenger, etc.),  Internet usage in the last three months for private purposes for finding information about goods and services,  Internet usage in the last three months for private purposes for using services related to travel and accommodation,  Internet usage in the last three months for private purposes for listening to web radio or watching web television,  Internet usage in the last three months for private purposes for playing or downloading games, images, films or music,  Internet usage in the last three months for private purposes for downloading software,  Internet usage in the last three months for private purposes for reading or downloading online newspapers and news magazines,  Internet usage in the last three months for private purposes for looking for a job or sending a job application,  Internet usage in the last three months for private purposes for seeking health related information,  Internet usage in the last three months for private purposes for other information search or online service,  Internet usage in the last three months for private purposes for Internet banking,  (optional) Internet usage in the last three months for selling goods or services,  Internet usage in the last three months for private purposes for obtaining information from public authorities websites,  Internet usage in the last three months for private purposes for downloading official forms from public authorities websites,  Internet usage in the last three months for private purposes for sending filled in forms to public authorities,  Internet usage in the last three months for private purposes for looking for information about education, training or course offers,  Internet usage in the last three months for private purposes for doing an online course (in any subject),  Internet usage in the last three months for private purposes for consulting the Internet with the purpose of learning,  Participation in a course (any training, not only computer or Internet training, including school or university) in the last three months,  Interest in making more use of the Internet. Characteristics to be collected for individuals having used the Internet in the last 3 months for private purposes for reading or downloading online newspapers and news magazines:  Internet usage in the last three months for private purposes for reading or downloading online newspapers and news magazines the individual subscribed to in order to receive them regularly. Characteristics to be collected for individuals having used the Internet in the last three months and having taken part in a course in the last three months:  Internet usage in the last three months for doing research as part of a training course or the individuals education,  Internet usage in the last three months for exchanging messages relating to the course with other learners,  Internet usage in the last three months for downloading learning content which was provided online,  Internet usage in the last three months for looking for the availability of a book or article for the course in a library. Characteristics to be collected for individuals having used the Internet for Internet commerce activities in the last twelve months:  Internet usage for ordering food or groceries,  Internet usage for ordering household goods,  Internet usage for ordering films or music (to be reported separately: whether delivered on-line),  Internet usage for ordering books, magazines, newspapers or e-learning material (to be reported separately: whether delivered on-line),  Internet usage for ordering clothes or sports goods,  Internet usage for ordering computer software and upgrades (to be reported separately: whether delivered on-line),  Internet usage for ordering computer hardware,  Internet usage for ordering electronic equipment,  Internet usage for ordering share purchases, financial services or insurance,  Internet usage for ordering travel or holiday accommodation,  Internet usage for ordering tickets for events,  Internet usage for ordering lotteries or betting,  Internet usage for ordering other goods or services. ICT security Characteristics to be collected for individuals having used the Internet in the last three months:  occurrence of computer virus resulting in loss of information or time through using the Internet in the last twelve months,  frequency of making safety copies or back-up files (documents, pictures, etc.) from the computer on, for example, diskette, CD or to disk space on Internet servers (always or almost always; sometimes; never or hardly ever; not applicable because the individual does not keep files on a computer). ICT competence Characteristics to be collected for individuals having ever used a computer:  most recent training course of at least three hours on any aspect of computer use (within the last three months; between three months and a year ago; between one and three years ago; more than three years ago; never taken one),  computer skills for copying or moving a file or folder,  computer skills for using copy and paste tools to duplicate or move information within a document,  computer skills for using basic arithmetic formulas in a spreadsheet,  computer skills for compressing (or zipping) files,  computer skills for connecting and installing new devices, e.g. printer or modem,  computer skills for writing a computer program using a specialised programming language,  computer skills for connecting computers to a local area network,  computer skills for detecting and solving computer problems (e.g. computer runs slowly). Characteristics to be collected for individuals having ever used the Internet:  Internet skills for using a search engine to find information,  Internet skills for sending e-mails with attached files,  Internet skills for posting messages to chat rooms, newsgroups or an online discussion forum,  Internet skills for using the Internet to make phone calls,  Internet skills for using peer-to-peer file sharing for exchanging movies, music, etc.  Internet skills for creating a web page,  Internet skills for finding, downloading and installing software,  Internet skills for keeping viruses, spyware and adware off the computer. Characteristics to be collected for individuals having one or more computer or Internet skills:  way of obtaining e-skills: formalised educational institution,  way of obtaining e-skills: training courses in adult education centre (but not at the initiative of the employer),  way of obtaining e-skills: vocational training courses (at the request of the employer).  way of obtaining e-skills: self-study using books, CD-ROMs, etc.,  way of obtaining e-skills: self-study in the sense of learning-by-doing,  way of obtaining e-skills: informal assistance from colleagues, relatives, friends,  way of obtaining e-skills: other. Barriers to use of ICT and the Internet Characteristics to be collected for households with access to the Internet at home, but not via broadband connection:  barriers to home Internet access via broadband: too expensive,  barriers to home Internet access via broadband: no need,  barriers to home Internet access via broadband: not available in my area,  barriers to home Internet access via broadband: can access broadband elsewhere (e.g. at work),  barriers to home Internet access via broadband: none of the above, but other. Characteristics to be collected for individuals having used the Internet in the last three months and wanting to make more use of the Internet:  barriers to more intensive use of the Internet: foreign language skills are inadequate,  barriers to more intensive use of the Internet: lack of time,  barriers to more intensive use of the Internet: connection is too slow,  barriers to more intensive use of the Internet: additional connection or per-volume download cost,  barriers to more intensive use of the Internet: cost of online content,  barriers to more intensive use of the Internet: content (what is there is not interesting enough to make more use of the Internet),  barriers to more intensive use of the Internet: lack of skills or knowledge (e.g. sites are not user-friendly or too complicated),  barriers to more intensive use of the Internet: security or privacy concerns. Characteristics to be collected for individuals having ever used a computer but not having taken a course (of at least three hours) on any aspect of computer use in the last three years:  barriers to taking a course on computer use: no need to take one because sufficient computer skills,  barriers to taking a course on computer use: no need to take one because the individual rarely uses computers. Characteristics to be collected for individuals having ever used a computer but not having taken a course (of at least three hours) on any aspect of computer use in the last three years but possibly needing to take one:  barriers to taking a course on computer use: lack of time,  barriers to taking a course on computer use: course costs,  barriers to taking a course on computer use: no suitable course available,  barriers to taking a course on computer use: courses are too difficult. 2. COVERAGE (a) The statistical units to be represented for the characteristics listed in heading 1(b) of this Annex that relate to households are households with at least one member in the age group 16 to 74. (b) The statistical units to be represented for the characteristics listed in heading 1(b) of this Annex that relate to individuals are the individuals aged 16 to 74. (c) The geographical scope shall cover households and/or individuals living in any part of the territory of the Member State. 3. REFERENCE PERIOD The reference period for the statistics to be collected is the first quarter of 2007. 4. BREAKDOWNS (a) For the subjects and their characteristics listed in heading 1(b) of this Annex that relate to households, the following background characteristics shall be collected:  geographical location: living in Objective 1 regions (including transitional or phasing-out Objective 1 regions); living in other regions,  degree of urbanisation: living in densely populated areas; living in intermediate populated areas; living in thinly populated areas,  type of household: number of members in the household (to be collected separately: number of children under 16),  (optional) households net monthly income (to be collected as a value or using quartiles). (b) For the subjects and their characteristics listed in heading 1(b) of this Annex that relate to individuals, the following background characteristics shall be collected:  geographical location: living in Objective 1 regions (including transitional or phasing-out Objective 1 regions); living in other regions,  degree of urbanisation: living in densely populated areas; living in intermediate populated areas; living in thinly populated areas,  gender: male; female,  age group: under 16 (optional); 16 to 24; 25 to 34; 35 to 44; 45 to 54; 55 to 64; 65 to 74; over 74 (optional),  highest completed level of education according to the International Standard Classification of Educational Levels (ISCED 97): low (ISCED 0, 1 or 2); middle (ISCED 3 or 4); high (ISCED 5 or 6),  employment situation: employee or self-employed including family workers; unemployed; students not in the labour force; other not in the labour force,  occupation according to the International Standard Classification of Occupations (ISCO-88 (COM)): manual workers, non-manual workers; ICT workers, non-ICT workers, 5. PERIODICITY The data shall be provided once for the year 2007. 6. DEADLINES FOR TRANSMISSION OF RESULTS (a) The aggregate data, where necessary flagged for confidentiality or unreliability, referred to in Article 6 of Regulation (EC) No 808/2004 of the European Parliament and of the Council shall be forwarded to Eurostat before 5 October 2007. By that date, the dataset has to be finalised, validated and accepted. The tabulated, computer readable transmission format shall follow the instructions provided by Eurostat. (b) The metadata referred to in Article 6 of Regulation (EC) No 808/2004 of the European Parliament and of the Council shall be forwarded to Eurostat before 31 May 2007. The metadata shall follow the report template provided by Eurostat. (c) The quality report referred to in Article 7(4) of Regulation (EC) No 808/2004 of the European Parliament and of the Council shall be forwarded to Eurostat by 5 November 2007. The quality report shall follow the report template provided by Eurostat.